DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed August 26, 2021, which amends claims 1 and 10 and cancels claims 2 and 3. Claims 1 and 4-11 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed August 26, 2021, caused the withdrawal of the rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Yutaro (JP2012-191031) in view Kawamura et al. (US 2012/0138914) as set forth in the Office action mailed May 26, 2021. The applicant has canceled claims 2 and 3; therefore, the claims are no longer pending.

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument fluorescent host materials and phosphorescent host material emit light in different ways and Yutaro teaches the hosts are phosphorescent hosts and Kawamura teaches the hosts are fluorescent hosts and cannot be combined, the Office points out that paragraph 4 of the specification is referring light emitting materials and not host materials. The examiner agrees that fluorescent and phosphorescent emitting materials emit light in different ways, but the 
Regarding the applicant’s presented the results, the results are not presented in the form of declaration and cannot overcome the rejection of record. The Office will comment on the results to further prosecution of the application. The results presented are not persuasive as the Kawamura reference is used to show how changing the groups from dibenzofuran groups to 
    PNG
    media_image1.png
    85
    159
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    110
    145
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    113
    191
    media_image3.png
    Greyscale
 the device has improved properties. The results presented do not show that this is not the case. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaro (JP2012-191031) (hereafter “Yutaro”), where a machine translation is used as the English equivalent, in view Kawamura et al. (US 2012/0138914) (hereafter “Kawamura”).
Regarding claims 1 and 4-11, Yutaro teaches an electroluminescent device comprising an anode, a hole transporting layer (applicant’s light efficiency enhancing layer), a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0182]-[0187]). Yutaro teaches that the light emitting layer is composed of a host material and a dopant (paragraph [0182]). Yutaro teaches that the host material is derived from the following formula, L1-Xn1, where X is 
    PNG
    media_image4.png
    249
    296
    media_image4.png
    Greyscale
, n1 can be 1, and L1 is 
    PNG
    media_image5.png
    133
    263
    media_image5.png
    Greyscale
, where Y can be O or S (paragraphs [0010]-[0013]). Yutaro teaches the following host material, 
    PNG
    media_image6.png
    225
    172
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    290
    186
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    305
    155
    media_image8.png
    Greyscale
 are a few examples (paragraphs [0037]-[0052]). Yutaro teaches that the light emitting layer can be made using spin coating (paragraph [0155]). Yutaro teaches the electroluminescent device can be used in a display device and the display device has a controlling part driving the device (paragraph [0156]).
Yutaro does not teach a compound where L1 is a group that meets applicant’s formula 1-1.
Kawamura teaches host materials for electroluminescent devices, where the host materials can comprise the following groups, 
    PNG
    media_image1.png
    85
    159
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    110
    145
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    113
    191
    media_image3.png
    Greyscale
 (paragraph [0097]). Kawamura teaches that when these groups are used instead of dibenzofuran the device has an improve lifetime and efficiency (paragraphs [0372] and [0373], Tables 1-4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a compound according to Yutaro, where L1 is Yutaro is one of the groups taught by Kawamura. The motivation to use the group of Kawamura in the compounds of Yutaro would have been to improve the efficiency and lifetime of the device using the compound. This combination would lead to compounds that are the same as applicant’s compounds 1-5 to 1-7, 1-18, 1-19, or 2-5 to 2-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759